Citation Nr: 1117640	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case was remanded in July 2010 in order to afford the Veteran his requested hearing before the Board.  Thereafter, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ) sitting at the RO in December 2010; a transcript of that hearing is associated with the claims file.

At the time of the December 2010 Board hearing, the record was held open for 60 days in order to allow the Veteran to submit additional evidence.  In January 2011, the Veteran submitted a request for a 60 day extension to submit additional evidence.  While this request has not been ruled on, the Board is remanding the Veteran's case and, therefore, he will have an opportunity to submit any additional evidence prior the Board's adjudication of his case.

The issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities has been raised in a November 2006 statement and the Veteran was provided with a development letter pertinent to such issue in December 2006, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In November 2006, the Veteran notified the AOJ of his disagreement with the September 2006 denial of his claim for service connection for peripheral neuropathy of the bilateral lower extremities in a timely manner.  While the Board took jurisdiction of the case and remanded it in July 2010 in order to afford the Veteran his requested hearing, a statement of the case had not yet been issued by the AOJ.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238   (1999).  Therefore, after conducting the development ordered herein, the AOJ should issue a statement of the case regarding the issue on appeal.

On remand, the AOJ should verify whether the Veteran had service on land in Vietnam.  In this regard, the Veteran contends that, while stationed aboard that USS Breckinridge, from February 1964 to October 1965, the ship would journey from the United States to Vietnam every 58 days.  Then, after docking in a port in Vietnam, as part of his duties as an "oil and water king," he would step foot on land in order to refuel the ship.  He did so at a variety of ports, including Vung Tau, Cam Ranh Bay, Nha Tang, and Danang.  The Veteran's service personnel records reflect that in September 1965, he was attached for duty on the USS General J.C. Breckinridge (TAP-176), during which time the ship had operations in the South Vietnam waters for three days, from September 15, 1965, to September 17, 1965, in order to land and bring troops to Cam Ranh Bay.  The records do not indicate the Veteran's duties while aboard the ship nor do they indicate that he left the ship for refueling purposes.  To date, verification of the Veteran's duties aboard the ship and the possibility of his leaving the ship has not yet been attempted.  Accordingly, on remand, such verification should be requested. 

If it is determined that the Veteran was exposed to herbicides coincident with service in Vietnam, he should be afforded a VA examination in order to determine the current nature and etiology of his peripheral neuropathy of the bilateral lower extremities, to include whether such is the result of his herbicide exposure. 

Additionally, the Veteran reported receiving treatment for his peripheral neuropathy of the bilateral lower extremities at the VA facilities located in Poplar Bluff, Missouri, and Little Rock and Perryville, Arkansas.  The most recent treatment records contained in the claims file are dated in April 2010.  Therefore, while on remand, any outstanding treatment records from such VA facilities dated from April 2010 to the present should be obtained for consideration in the Veteran's appeal.

Finally, as indicated in the Introduction, the Veteran should be informed that he may submit any additional evidence on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran that he may submit any additional evidence pertaining to the issue on appeal.

2.  Obtain all VA treatment records from the Poplar Bluff, Missouri, and Little Rock and Perryville, Arkansas, dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should contact the National Personnel Research Center (NPRC), U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate facility, to verify all dates and specific ports, between February 1964 and October 1965, that the USS General J. C. Breckinridge docked in Vietnam to transport soldiers, and whether the crew onboard left the ship to refuel while the ship was docked in Vietnam.   All records/responses received should be associated with the claims file.

4.  If it is determined that the Veteran was exposed to herbicides coincident with service in Vietnam, he should be afforded a VA examination in order to determine the current nature and etiology of his peripheral neuropathy of the bilateral lower extremities, to include whether such is the result of his herbicide exposure. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated in a statement of the case based on the entirety of the evidence.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



